397 U.S. 49 (1970)
WYMAN, COMMISSIONER OF SOCIAL SERVICES OF NEW YORK
v.
BOWENS ET AL.
No. 866.
Supreme Court of United States.
Decided February 24, 1970[*]
APPEAL FROM THE UNITED STATES DISTRICT COURTS FOR THE NORTHERN DISTRICT AND SOUTHERN DISTRICT OF NEW YORK.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and Maria L. Marcus, Assistant Attorney General, for appellant in No. 866. Leonard C. Koldin for appellant in No. 874.
Sydney M. Spector and Richard A. Ellison for appellees in both cases.
PER CURIAM.
The motion of the appellees for leave to proceed in forma pauperis is granted. The motions to affirm are granted and the judgments are affirmed. Shapiro v. Thompson, 394 U. S. 618 (1969).
THE CHIEF JUSTICE, MR. JUSTICE BLACK, and MR. JUSTICE HARLAN are of the opinion that probable jurisdiction should be noted and the cases set for oral argument.
NOTES
[*]  Together with No. 874, Lascaris, Commissioner of Onondaga County Department of Social Services v. Bowens et al., on appeal from the United States District Court for the Northern District of New York.